DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 3, 2022 has been entered.

Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


1-3 and 5-7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Couture, U.S. 2002/0188294 (hereinafter Couture).
Regarding claims 1 and 5, Couture discloses (note figs. 9-12; paragraph 90) a bipolar instrument comprising: a body (20); a shaft (12); first and second opposing jaws (110 and 120); an actuation shaft (32); an actuation grip (40); and a blade (200) having a proximal end region (210a-b), a distal end region with first and second distal end portions (213a-b), and an angled cutting surface (205), wherein the blade defines an elongate slot therethrough that extends along the longitudinal axis between the first and second distal end portions (see figs. 10 and 12).
Regarding claim 2, Couture discloses (note figs. 9-12) a blade wherein the angles of the distal end portions relative to the longitudinal axis are ‘substantially equal’ (note fig. 10).
Regarding claim 3, Couture discloses (note figs. 9-12) a blade wherein the cutting surface is ‘substantially centered’ on the longitudinal axis (note fig. 10).
Regarding claim 6, Couture discloses (note figs. 9-12) an instrument further comprising a blade actuator (70).
Regarding claim 7, Couture discloses (note figs. 9-12) an instrument wherein the jaws curve with respect to the shaft (note paragraph 140). 

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because they do not apply to the current rejections.

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hoffman can be reached on 303-297-4276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/THOMAS A GIULIANI/Primary Examiner, Art Unit 3794